Citation Nr: 1011175	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for right shoulder degenerative arthritis for the period 
prior to May 13, 2008.

2.  Entitlement to an initial rating in excess of 40 percent 
for right shoulder degenerative arthritis for the period 
beginning May 13, 2008.
 
3.  Entitlement to an effective date earlier than February 
23, 1995, for the grant of service connection for right 
shoulder degenerative arthritis.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the RO.  The Veteran requested a hearing before a Veterans 
Law Judge at the RO in his February 2006 Substantive Appeal.  
He withdrew his request in January 2010.  See 38 C.F.R. 
§ 20.702(e) (2009).  


FINDINGS OF FACT

1.  For the period prior to May 13, 2008, the Veteran's right 
shoulder disability was manifested by degenerative arthritis 
with flexion and abduction limited to 40 degrees respectively 
(at worst).  Humerus impairment, ankylosis or limitation of 
motion to 25 degrees from side are not demonstrated by the 
evidence of record.

2.  For the period beginning May 13, 2008, the Veteran's 
right shoulder disability is manifested by moderate 
degenerative arthritis with flexion and abduction limited to 
5 degrees with pain throughout.  Humerus impairment or 
ankylosis is not demonstrated by the evidence of record.

3.  In a May 1992 rating decision, the RO denied the 
Veteran's claim for service connection for a right shoulder 
disability.  He did not file a timely appeal to this 
decision.

4.  In February 1995, the Veteran filed his claim to reopen 
his appeal regarding entitlement to service connection for a 
right shoulder disability and in an October 2004 rating 
decision, the RO granted the Veteran service connection for 
the right shoulder disability, effective February 23, 1995, 
the date his claim to reopen his appeal concerning his right 
shoulder disability was received.



CONCLUSIONS OF LAW

1.  For the period prior to May 13, 2008, the criteria for 
the assignment of an evaluation in excess of 30 percent for 
right shoulder degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5003, 5201 (2009).

2.  For the period beginning on May 13, 2008, the criteria 
for the assignment of an evaluation in excess of 40 percent 
for right shoulder degenerative arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Codes 5003, 5200-5203 (2009).

3. The criteria for an effective date prior to February 23, 
1995, for the grant of service connection for right shoulder 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.400, 
20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2002 and April 2004 .  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the right 
shoulder disability in a notice of disagreement, no further 
duty to inform him of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in a letter sent to the Veteran in March 
2006.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Laws and Regulations-Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, 
multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings from the time the claim is file 
until VA makes a final decision.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2009).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2009).

  
38 C.F.R. § 4.71, Plate I (2009)

Factual Background

In an October 2004 rating decision, the RO granted service 
connection for degenerative arthritis of the right shoulder 
(based on July 2004 VA examination finding that the current 
right shoulder disability was related to the Veteran's period 
of service) and assigned a noncompensable evaluation for the 
period February 23, 1995 to December 9, 1997; a 10 percent 
evaluation for the period December 10, 1997 to July 3, 1999; 
and a 20 percent evaluation for the period beginning July 4, 
1999.  In June 2006, the RO increased the evaluation for the 
right shoulder disability to 30 percent, effective February 
23, 1995, the date the reopened claim was received.  In May 
2008, the RO increased the evaluation for the right shoulder 
disability to 40 percent, effective May 13, 2008.  Since the 
increase during the appeal did not constitute a full grant of 
the benefit sought, the Veteran's claim for an increased 
evaluation for the right shoulder disability remains on 
appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).

An October 1995 VA X-ray was negative.  The visualized bones 
and joints were within normal limits.  In an April 1996 VA 
treatment record, the Veteran complained of shoulder pain.  
Objectively he had almost full range of motion of both 
shoulders with pain and tenderness in rotator cuff 
mechanisms.  X-ray reports were unremarkable.

In a November 1997 VA treatment record, the diagnosis was 
degenerative joint disease (DJD) of the right shoulder.  In a 
December 1997 VA treatment record, the Veteran complained of 
pain in the right shoulder.  Objectively he had almost full 
range of motion of the right shoulder with tenderness at the 
acromioclavicular (AC) joint.  A December 1998 VA treatment 
record reported that x-rays showed arthritis of the right 
shoulder at the AC joint.  

In an August 1999 VA examination, the Veteran's chief 
complaint was constant pain in the right shoulder with no 
flare-ups.  Objectively, he had very slight tenderness over 
the AC joint of the right shoulder.  He had 90 degrees of 
flexion, 90 degrees of abduction, and 80 degrees of both 
internal and external rotation.  The diagnosis was limitation 
of motion of the right shoulder, probably secondary to 
chronic subacromial tendonitis, with no x-ray evidence of 
arthritis.  A December 1999 VA treatment record diagnosed 
chronic bursitis and noted the degenerative changes of the 
shoulder.

In a July 2004 VA examination, the Veteran complained of 
constant aching pain in his right shoulder.  Objectively he 
had tenderness over the right AC joint and rotator cuff.  He 
had flexion to 85 degrees, abduction to 75 degrees, external 
rotation to 35 degrees and internal rotation to 85 degrees.  
X-rays showed extensive arthritis of the right AC joint and 
arthritic changes of the inferior glenoid process of the 
right shoulder.  The diagnoses were degenerative arthritis of 
the right glenoid and right AC joint and adhesive capsulitis 
of the right shoulder.

In an April 2008 VA treatment record, the Veteran had flexion 
to 40 degrees, abduction to 40 degrees, external rotation to 
45 degrees and internal rotation to 30 degrees.  He could not 
touch his right hand to his left shoulder or to midaxillary 
line.  The diagnosis was recurrent bursitis of the right 
shoulder.

In a May 2008 VA examination, the Veteran complained of right 
shoulder pain (constant, intensity level 10/10), weakness and 
stiffness.  He denied having swelling, heat, redness or 
flare-ups.  He could not lift anything more than one gallon 
in weight with his right hand and could not reach for 
overhead objects with his right hand.  He denied dislocation 
or recurrent subluxation of the right shoulder.  He was right 
handed.

Objectively, he had mild right shoulder dropping compared to 
the left.  There was tenderness over the right shoulder joint 
without swelling, edema and deformity.  He had flexion, 
abduction, external rotation and internal rotation, all to 5 
degrees with pain throughout.  With any kind of motion of the 
right hand, he needed the assistance of his left hand.  
Repetitive motion did not result in additional loss of 
motion.  The examiner did report it would be speculation to 
state whether there would be weakness, incoordination, lack 
of endurance or change in range of motion with a flare-up.  
The diagnosis was moderate degenerative arthritis of the 
right shoulder.

Analysis

Period prior to May 13, 2008

The Board has reviewed the evidence of record.  For the 
period prior to May 13, 2008, a rating in excess of 30 
percent is not warranted.  In this regard, prior to the 
August 1999 VA examination, the Veteran had almost full range 
of motion of the right shoulder with tenderness at the AC 
joint.  In the August 1999 VA examination report, the right 
shoulder had 90 degrees of flexion, 90 degrees of abduction 
and 80 degrees of both internal and external rotation.  
Additionally, it was reported there was no x-ray evidence of 
arthritis.  

In the July 2004 VA examination report, the right shoulder 
had 85 degrees of flexion, 75 degrees of abduction, 35 
degrees of external rotation and 85 degrees of internal 
rotation.    In an April 2008 VA treatment record, he had 40 
degrees of flexion, 40 degrees of abduction, 45 degrees of 
external rotation and 30 degrees of internal rotation.  

The criteria for a higher rating would require objective 
evidence of humerus impairment, ankylosis of the right 
shoulder or limitation of motion to 25 degrees from side.  
During this period in question, such impairment was simply 
not documented.

Period beginning on May 13, 2008

Given its review of the medical evidence of record during 
this time period, the Board finds that a rating in excess of 
40 percent is not warranted.  In this regard, in the May 2008 
VA examination, the Veteran had 5 degrees of flexion, 
abduction, internal rotation and external rotation 
respectively, all with pain throughout.  He did not have 
additional loss of range of motion following repetitive 
motion.  See DeLuca supra.  The criteria for a higher rating 
would require humerus impairment or ankylosis of the right 
shoulder.  Such impairment was not documented.  

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's right shoulder 
disability has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

Laws and Regulations-Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 
38 U.S.C.A. § 5110(a). In cases involving claims to reopen, 
the effective date is the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Factual Background and Analysis

In a May 1992 rating decision, the RO denied the Veteran's 
claim for service connection for his right shoulder 
disability.  He was notified of this decision by a letter 
dated June 10, 1992.  The Veteran did not appeal this 
decision.  Thus, the decision is final.  38 C.F.R. § 20.1103 
(2009), and the effective date for the award of service 
connection for a right shoulder disability cannot be prior to 
May 1992 in the absence of clear and unmistakable error. In 
this case, clear and unmistakable error has not been alleged.

The next time the Veteran submitted an application to reopen 
the claim for service connection for right shoulder 
disability was on February 23, 1995.  It was following this 
submission that VA reopened the claim and subsequently 
awarded service connection for his right shoulder disability, 
effective February 23, 1995, the date his claim to reopen was 
received.  He asserts that he should be awarded such benefit 
as of 1973, the year his disability manifested.  

 In this case, there is no basis to grant an effective date 
prior to February 23, 1995, for the award of service 
connection for a right shoulder disability.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later"); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen"); Sears v. Principi, 16 Vet. 
App. 244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").

The Board has thoroughly reviewed the evidence of record 
between May 1992 and February 1995 to see if the Veteran 
filed a claim, an informal claim, or expressed a written 
intent to file a claim for service connection for a right 
shoulder disability and finds nothing in the record to 
support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155 
(2009).  For this reason, there is no legal basis for an 
earlier effective date.  Accordingly, the claim on the basis 
set out above, is denied.


ORDER

An initial rating in excess of 30 percent for right shoulder 
degenerative arthritis for the period prior to May 13, 2008 
is denied.

An initial rating in excess of 40 percent for right shoulder 
degenerative arthritis for the period beginning May 13, 2008 
is denied.

An effective date earlier than February 23, 1995, for the 
award of service connection for right shoulder degenerative 
arthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


